DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 3 – 15, 17 and 19 – 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘creep resistance’ is indefinite as its meaning is unclear. The phrase ‘bending stiffness factor’ is indefinite as its meaning is unclear. 


Claim Rejections – 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.          Claims 1 and 3 are rejected under 35 U.S.C. 102(b) as being anticipated by Ohlsson et al (U.S. Patent Application Publication No. 2006/0188678 A1) as evidenced by Abubakar et al (U.S. Patent Application Publication No. 2015/0284521 A1). 
With regard to Claim 1, Ohlsson et al disclose a sack comprising a film (paragraph 0001) comprising, as shown in Example 3 of Table 3, having an outer layer comprising Exceed 1018CA, therefore a first polyethylene, and a core layer comprising Exceed 1018CA, therefore a second polyethylene, and an inner layer between the core layer and the outer layer, comprising  LD150BW, therefore a third polyethylene, and at least two outer layers are disclosed (paragraph 0030); a five layer film is therefore disclosed, with inner layers between the core layer and outer layers;  LD150BW has a density of 0.923 g/cm3 (paragraph 0078), therefore about 0.940 g/cm3, and Exceed 1018CA has the claimed density, melt index, molecular weight distribution and melt index ratio, as disclosed by Abubakar et al (paragraph 0139 of Abubakar et al). The claimed Elmendorf tear, dart impact (dart drop) and creep resistance (tensile creep)  are disclosed in Table 5 because, as shown in Table 3, the thickness of Example 3 is 100 m.
With regard to Claim 3, as shown in Table 3, the amount of the first polyethylene in the outer layer is 90% by weight.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.          Claims 4 – 15, 17 and 19 – 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Ohlsson et al (U.S. Patent Application Publication No. 2006/0188678 A1) as evidenced by Abubakar et al (U.S. Patent Application Publication No. 2015/0284521 A1). 
Ohlsson et al disclose a sack as discussed above. With regard to Claim 4, Ohlsson et al do not explicitly disclose an  outer layer further comprising a fourth polyethylene having the claimed density, melt index, molecular weight distribution and melt index ratio. However, Ohlsson et al disclose a first polyethylene that is a polyethylene blend (paragraph 0031). It would have been obvious for one of ordinary skill in the art to provide for a fourth polyethylene having the claimed density, melt index, molecular weight distribution and melt index ratio, as the density, melt index, molecular weight distribution and melt index ratio are identical to that of the first polyethylene, and a polyethylene blend is disclosed.
With regard to Claim 5, Ohlsson et al do not explicitly disclose the second polyethylene in an amount of at least 35% by weight of the core layer, because the second polyethylene in Example 3 is in the amount of 30% by weight. However, it would have been obvious for one of ordinary skill in the art to provide for the second polyethylene in an amount of at least 35% by weight of the core layer, because 30% by weight is disclosed in an example.
With regard to Claim 6, the core layer additionally comprises HD7845.30, as shown in Table 3, which has the claimed density (paragraph 0078).

With regard to Claim 8, as shown in Table 3, the inner layer also comprises a sixth polyethylene that is Exceed 1018CA.
With regard to Claims 9 – 14, as shown in Table 3, the two outer layers have a thickness of 33.3% of the total thickness of the film.
With regard to Claim 15, as shown in Table 3, the inner layers comprise 90% Exceed 1018CA by weight. Because the density of Exceed 1018CA is 0.918 g/cm3, a density of about 0.940 g/cm3 is disclosed. A creep resistance no more than about 30% is also disclosed.
With regard to Claim 17, as shown in Table 3, a dart impact of at least about 500 g is disclosed.
With regard to Claims 19 – 20, as shown in Table 3, the two inner layers have a thickness of 33.3% of the total thickness of the film.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782